This Corrected Notice of Allowance supersedes the Notice of Allowance dated 01/01/2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest an optical lens configured to be worn by a subject, the optical lens comprising the recited elements, including an optical spectral filter configured to inhibit transmission of at least one of UV or blue light by inhibiting transmission of wavelengths from 380 nm to 455 nm at an inhibition rate within
 a range of 20% to 100%; configured to allow retinal exposure of an eye of the subject in visible light spectrum wavelengths of 460 nm to 530 nm, and wherein the optical filter is configured to selectively transmit light within the at least one range of wavelengths selected with an average light transmittance value greater than or equal to 50% (as recited in claim 1); an optical substrate provided with a single optical filter operating as a Fabry-Perot bandpass filter constituted by two dielectric mirrors, separated by a cavity having an optical thickness of a multiple of a half-wave of the central wavelength, a central wavelength of the Fabry-Perot bandpass filter being comprised between 480 nm and 510 nm, wherein the optical lens configured to be worn by the subject is configured to allow transmission of wavelengths in a range of 460 nm to 530 nm through the optical lens and to inhibit transmission of wavelengths from 380 nm to 455 nm through the optical lens (as recited in claim 14).
	The closest prior art of record is “Corion Optical Filters and  Coatings,” 19980101, Vol . 2nd edition, 1 January 1998 (1998-01-01), pages 1-5 (cited in IDS dated 02/16/2021) (hereinafter “Corion”).  Corion appears to disclose the recited optical properties but does not disclose that the optical lens is configured to be worn by a subject.  As the Instant Applicant explains, “Ophthalmic lenses may be corrective and non-corrective lenses and also shield, masks and other vision devices intended to be worn in front of the eyes.”  See [0038] (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792